Citation Nr: 0603130	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found no new and material evidence has 
been submitted to reopen the veteran's claim for PTSD.  
Previously, in a January 1996 decision, the Board denied 
appellant's claim for service connection for PTSD as not well 
grounded.  The veteran did not perfect a timely appeal within 
one year of the Board decision.  In May 2001, the veteran 
sought to reopen his claim.  

Following a reopening of the veteran's claim as discussed 
below, the issue of service connection for PTSD is addressed 
in the REMAND portion of the decision and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1. VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
reopen the claim discussed in this decision.

2.  In a January 1996 decision, the Board denied the 
veteran's claim for service connection for PTSD.

3.  Evidence added to the record since the January 1996 Board 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1996 Board decision, denying service 
connection for PTSD, is final. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received since the 
January 1996 Board decision sufficient to reopen the 
veteran's claim for service connection for PTSD. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for PTSD was received in May 2001, these regulatory 
provisions do not apply.  The Board observes, however, that 
the VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 (West 2002).  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence to Reopen a Service Connection 
Claim for PTSD

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The Board denied a claim for entitlement to service 
connection for PTSD in a January 1996 decision.  That 
decision noted that the veteran's PTSD was not based on an 
in-service stressor, but a November 1990 fatal motor vehicle 
accident.  In an April 2001 statement, received in May 2001, 
the veteran stated that he wanted to re-open his service 
connection claim for PTSD.  In a May 2002 rating decision, 
the RO determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for PTSD, noting that the evidence appeared to be 
duplicative.  The veteran was notified of the RO's action and 
advised of his appellate rights the same month; the veteran 
later perfected his appeal.

Since the veteran did not file an appeal of the January 1996 
Board decision, it became final upon issuance and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108;  Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for PTSD has 
been received.

The evidence presented or secured since the January 1996 
Board decision includes an April 2001 statement by the 
veteran in which he claims that in July 1969 the transport 
plane he was on when he first flew into Long Binh was being 
fired upon.  The veteran also stated that on his second or 
third night in Quang Tri, during the same month, they were 
subject to mortar and rocket attacks.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board notes, however, 
that in the veteran's April 2001 statement, the veteran said 
he was in Vietnam in January 1969.  The record shows the 
veteran was stationed in Vietnam from July 21, 1969 to August 
19, 1970.  It is the Board's belief that this is simply a 
misstatement of when he actually arrived in Vietnam, which 
was July 1969.

This evidence is clearly new, in that it is not redundant of 
other evidence previously considered.  Moreover, the evidence 
is material to the issue under consideration, as it includes 
information from the veteran that he was subject to in-
service stressors, that is, mortar and rocket attacks as well 
as being fired upon when landing in Long Binh.  

There is also evidence in the record that the veteran has 
been diagnosed with PTSD as a result of his military service.  
In an August 1998 VA examination, the veteran was examined 
and found to have had prolonged PTSD and panic disorder.  An 
April 2001 VA medical report noted that the veteran possibly 
had PTSD.  In a June 2001 letter, and July 2001 and August 
2002 medical examinations, a private physician diagnosed the 
veteran with PTSD and major depressive disorder.  In a June 
2005 letter, the veteran's social worker stated that the 
trauma the veteran had while in Vietnam contributed to his 
PTSD.  As such this evidence bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002);  38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the appellant's service-connection claim 
for PTSD is reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

In reference to the veteran's claim seeking entitlement to 
service connection for PTSD, the Board notes that the duty to 
assist includes attempting to verify in-service stressor(s), 
obtaining non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The Board observes that the 
veteran served with the Army in Vietnam from July 21, 1969 to 
August 19, 1970.  The veteran was assigned to be a laundry, 
bath and impreg specialist with the 625th Company stationed 
in Quang Tri, Vietnam.  The veteran maintains that while he 
was on a transport plane that was about to land in Long Binh 
in July 1969, the plane was fired upon.  He also claims to 
have witnessed mortar and rocket attacks in his first few 
days after his arrival at Quang Tri in July 1969.

The veteran claims that his duties while in Vietnam consisted 
of defending the perimeter around the base, including the 
barracks, hospital, and the 101st Helicopter Squadron.  
However, there is nothing in the record that shows the 
veteran engaged in combat.  Because it appears that the 
veteran did not engage in combat with the enemy, his lay 
statements alone are not enough to establish the occurrence 
of the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Instead, the record must contain service 
records or other credible evidence, which corroborates the 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2005); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 
Another attempt should be made by the RO to ask the veteran 
to provide a comprehensive statement regarding his alleged 
stressor incidents.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The VA should ask the National Personnel Records Center 
(NPRC) for copies of the veteran's service personnel records 
to determine whether he participated in any combat campaigns.  
The RO has never sought confirmation of the veteran's claimed 
stressor(s).  On remand, VA also should ask the U. S. Armed 
Service Center for Unit Records Research (CURR) to provide 
any available information, which might corroborate the 
veteran's alleged in-service stressor(s), in particular, 
verifying whether the transport plane the veteran was in came 
under fire as well as whether his unit was under mortar and 
rocket attack in July 1969.

Since the record shows multiple psychiatric diagnoses, 
including PTSD and major depression, the veteran should be 
afforded a VA psychiatric examination to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include PTSD due to in-service 
stressors.  The presence of one diagnosed psychiatric 
disorder does not preclude the veteran from also being 
diagnosed with PTSD.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged combat stressor incident(s) with 
dates of incidents while serving in 
Vietnam (July 21, 1969 to August 19, 
1970).

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from August 20, 1970 
to the present.  VA should attempt to 
obtain missing records from each health 
care provider he identifies, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

3.  The VA should ask NPRC for copies of 
the veteran's service personnel records.

4.  The VA should prepare a letter asking 
the U. S. Armed Service Center for Unit 
Records Research (CURR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressor(s).  The veteran served 
on active duty with the Army from January 
15, 1969 to August 19, 1970.  He was in 
Vietnam from July 21, 1969 to August 19, 
1970 and was assigned to the 625th 
Company in Quang Tri, as a laundry, bath, 
impreg specialist.  The veteran claims 
his transport plane to Long Binh was 
fired upon and that he was subjected to 
mortar and rocket attacks after he 
arrived in Quang Tri in July 1969.  VA 
must provide the CURR with copies of any 
service personnel records obtained, 
showing service dates, duties, and units 
of assignment, and the veteran's stressor 
statements, in particular his April 2001 
statement, and any statements submitted 
in response to item 1 above.

5.  After items 1 through 4 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor(s) established by the record, 
including the mortar and/or a rocket 
attack(s) in July 1969.  If none was 
verified, the report will so state.  This 
report is then to be added to the claims 
file.

6.  After completion of 1 through 5, VA 
should make arrangements for the veteran 
to be afforded a psychiatric examination, 
by an examiner who has not already 
examined him to determine the nature and 
extent of any psychiatric disorder(s) 
found and the correct diagnostic 
classification and etiology of such 
disorder.  The claims file and this 
REMAND must be reviewed by the examiner 
in conjunction with the examination and 
the report should so state.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disorder?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
enemy firing upon him at Long Binh as 
well as mortar and/or a rocket attack(s) 
at Quang Tri in July 1969.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents in Vietnam 
during 1969 and 1970 (see (b) above) or 
due to a November 1990 fatal motor 
vehicle accident.  If so, the examiner 
should also comment explicitly upon 
whether there is a link between such 
stressor and the current symptoms, if 
any.

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions of the 
veteran's private physician and the 1998 
and 2001 VA examinations.  Note that the 
presence of one diagnosed psychiatric 
disorder does not preclude the veteran 
from also being diagnosed with PTSD.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

7.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claim for PTSD, 
including any additional evidence 
obtained on remand.  If any determination 
remains adverse, the appellant should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


